DETAILED ACTION
Claims 1-11 are presented for examination, wherein claims 3-9 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2018/0151856).
Regarding independent claim 1, Fischer teaches a rechargeable battery with an elastically compliant housing, said housing including (a) a pair of substantially rigid end plates (e.g. items 14) and (b) an elastically compliant structure (e.g. items 16), which undergoes deformation that is primarily elastic rather than plastic,
wherein said substantially rigid end plates are more rigid than said elastically compliant structure,
said elastically compliant structure joins said end plates so that said end plates are oriented in respective planes that are substantially parallel to each other and define a gap therebetween, and
a stacked assembly comprising at least one battery cell (e.g. items 12), such as four cells, are stacked on one another and contained in said housing in said gap between said end plates 
(e.g. ¶¶ 0010-11, 13-14, plus e.g. Figures 3-11), said elastically compliant housing reading on “case configured to house a stacked body,” alternatively, the preamble limitation “to house a stacked body” is interpreted to not patentably distinguish the instant invention, see also MPEP § 2111.02, said elastically compliant housing comprising:
(1)	said end plates oriented in respective planes that are substantially parallel to each other and define a gap therebetween (e.g. supra), wherein said end plates apply pressure to said stack assembly at opposite end faces so that said stack assembly is under uniaxial compression (e.g. ¶¶ 0012, 14, 35, 42, and 53 plus e.g. Figures 3-11), reading on “two opposed contact parts in contact with the stacked body;” and,
(2)	said elastically compliant structure (e.g. items 16) joining said end plates so that said end plates are oriented in respective planes that are substantially parallel to each other and define a gap therebetween (e.g. supra), wherein said elastically compliant structure may comprise springs (e.g. items 16’), illustrated as a set of 10 springs; and, elastic bands (e.g. items 16”), illustrated as a set of 20 elastic bands (e.g. ¶¶ 0016, 19, 22, 45-48, and 54-55 plus e.g. Figures 3-8), establishing a prima facie case of obviousness of the amount “two,” see also MPEP § 2144.05(I), reading on “two spring structures connecting the two contact parts with each other.
In the alternative, Fischer teaches a woven structure (e.g. items 16”’), which the Figures 10-11 illustrate on one side includes a cord passing back and forth between both of said end plates (e.g. ¶¶ 0022 and 46 plus e.g. Figures 10-11), but does not expressly teach a second cord on the other side of the illustrated battery.
However, it would have been obvious to a person of ordinary skill in the art to include a second cord on the other side of said battery, passing back and forth between both of said end plates in a similar manner to the illustrated cord, in order to provide a uniform elastic pressure on said stack assembly, reading on “two spring structures connecting the two contact parts with each other.
Regarding claim 2, Fischer teaches said elastically compliant housing of claim 1, wherein said elastic bands may be composed of plastic infused carbon fiber (e.g. ¶0045) and said cords of said woven structure may be composed of a matrix comprising fiberglass (e.g. ¶0046), reading on “the case is made of fiber reinforced plastic.”

Regarding claim 10, Fischer is applied as provided supra, with the following modifications.
Still regarding independent claim 10, Fischer teaches said rechargeable battery comprising said stacked assembly, which includes said plurality of battery cells (e.g. supra), reading on “cell stack,” said battery comprising:
(1)	said substantially rigid end plates oriented in respective planes that are substantially parallel to each other and define a gap therebetween (e.g. supra), reading on “a case including two opposed contact parts …”
wherein said elastically compliant structure joining said end plates so that said end plates are substantially parallel to each other and define a gap therebetween, wherein said elastically compliant structures may comprise springs, illustrated as a set of 10 springs; and, elastic bands, illustrated as a set of 20 elastic bands (e.g. Figures 3-8), establishing a prima facie case of obviousness of the amount “two,” see also MPEP § 2144.05(I), reading on “a case including … two spring structures connecting the two contact parts with each other,”
(2)	said stacked assembly comprising said at least one battery cell, such as four cells, stacked on one another and contained in said housing in said gap between said end plates, wherein said end plates apply pressure to said stack assembly at opposite end faces so that said stack assembly is under uniaxial compression (e.g. supra), wherein said battery cells may have a solid electrolyte (e.g. ¶0013), establishing a prima facie case of obviousness of the claimed range “at least two,” see also MPEP § 2144.05(I), reading on “a stacked body in which at least two … battery cells are stacked,” the stacked body is inserted into the case and both ends of the stacked body in a stacking direction come into contact with the two contact parts, respectively,” and
“the two contact parts are pressed in the stacking direction of the stacked body.”

In the alternative regarding the limitation “a case including … two spring structures connecting the two contact parts with each other,” Fischer teaches a woven structure (e.g. items 16”’), which the Figures illustrate on one side includes a cord passing back and forth between both of said end plates (e.g. Figures 10-11), but does not expressly teach a second cord on the other side of the illustrated battery.
However, it would have been obvious to a person of ordinary skill in the art to include a second cord on the other side of said battery, passing back and forth between both of said end plates in a similar manner to the illustrated cord, in order to provide a uniform elastic pressure on said stack assembly, reading on said limitation, “a case including … two spring structures connecting the two contact parts with each other.”

Fischer teaches said battery cells in said stack assembly may have said solid electrolyte, but does not expressly teach said battery cells with said solid electrolyte are “all-solid-state.”
However, the examiner takes notice that it is well known in the battery arts that non-solid components in a battery, such as liquid solvents, may cause unwanted chemical reactions, reducing the effectiveness of batteries over time.
As a result it would have been obvious to a person of ordinary skill in the art to make the other components of said solid electrolyte battery, such as the cathode and anode, out of solid materials since non-solids are well-known to cause unwanted chemical reactions, reducing the effectiveness of batteries over time,
Fisher as provided supra reading on the limitation “a stacked body in which at least two all-solid-state battery cells are stacked.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2018/0151856), as provided supra, in view of Nagata et al (JP 2014/160572).
Regarding claim 11, Fischer is applied as provided supra, with the following modifications.
Still regarding claim 11, Fischer teaches said rechargeable all-solid-state battery of claim 10, as provided supra, wherein said cell may contain silicon in its anode (e.g. ¶¶ 0013 and 43), reading on “the all-solid-state battery cell is a … battery cell containing silicon in its negative electrode,” but does not expressly teach said cell is “a sulfide battery cell.”
However, Nagata teaches a positive electrode mixture layer for use in all-solid-state lithium-sulfur batteries having an excellent charge/discharge capacity, said battery may include a negative electrode using a lithium-silicon alloy or silicon oxide negative electrode active material and positive electrode mixture layer using sulfur or sulfur compound positive electrode active material (abstract plus ¶¶ 0001-05, 09-23, and 49). Further, Nagata teaches a positive electrode mixture layer provides an all-solid-state battery in which it is incorporated with improved charge/discharge capacity (e.g. abstract plus e.g. ¶¶ 0009, 19-20, 24, and 79).
As a result, it would have been obvious to use the positive electrode mixture layer of Fischer, which includes a sulfur or sulfur compound positive electrode active material, in the rechargeable battery of Fischer, since Nagata teaches a positive electrode mixture layer provides an all-solid-state battery in which it is incorporated with improved charge/discharge capacity.
Fischer as modified reading on “the all-solid-state battery cell is a sulfide battery cell containing silicon in its negative electrode.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haag et al (US 2018/0269518);
Tashiro (JP 2017/212120), as provided in an IDS;
Tsujiko (JP 2014/107085), as provided in an IDS;
Dube (US 2011/0177377), and
Mao et al (US 2009/0123833).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723